            Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 KPI BRIDGE OIL, INC.,

                                      Plaintiff,   Case No. 19 Civ. 02772 (ER)

 vs.

 GLENCORE LTD.,

                                      Defendant.


                STIPULATION AND [PROPOSED] PROTECTIVE ORDER

       WHEREAS, plaintiff KPI Bridge Oil, Inc. and defendant Glencore Ltd. have agreed to

the following terms governing the exchange of documents, information or other things that are

produced or disclosed in connection with the above-captioned action (the “Action”); and

       WHEREAS, the following terms will expedite the exchange of discovery material in the

Action, facilitate the prompt resolution of disputes over confidentiality, and protect discovery

material entitled to be kept confidential;

       IT IS HEREBY STIPULATED, AGREED, [AND ORDERED] that the following

provisions shall govern the use and disclosure of documents and information covered by this

stipulation and proposed protective order (the “Protective Order”).

       1.       Proceedings and Information Governed. This Protective Order is made under

Rule 26(c) of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”). It applies to any

document, information, or other tangible or intangible thing (collectively, “documents”)

furnished by a party to any other party, as well as documents furnished by non-parties who

receive subpoenas in connection with this Action, if and when the documents are designated by a

party or non-party as “Confidential Information” in accordance with the terms of this Protective
            Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 2 of 11



Order. This Protective Order also applies to copies, excerpts, abstracts, analyses, summaries,

descriptions, or other forms of recorded information or data containing, reflecting, or disclosing

all or parts of designated documents.

       2.       Designation and Maintenance of Documents and Information. The

“Confidential Information” designation means that the document contains trade secrets or

commercial information not publicly known, which trade secrets or commercial information is of

technical or commercial advantage to its possessor, in accordance with Fed. R. Civ. P.

26(c)(1)(G), or other information required by law or agreement to be kept confidential.

       3.       Documents Produced in Discovery and Depositions

                A.     Documents and things produced during the course of this litigation within

the scope of paragraph 2 above may be designated by the producing party as containing

“Confidential Information” by placing on each page and each thing a legend substantially as

follows:

                “CONFIDENTIAL” or “CONFIDENTIAL INFORMATION”

                B.     Depositions

                       A.      For deposition testimony or exhibits to be entitled to protection

under this Protective Order, a party must designate the testimony and exhibits disclosed at a

deposition as “Confidential Information” by requesting the reporter to so designate the transcript

or any portion of the transcript at the time of the deposition.

                       B.      If no such designation is made at the time of the deposition, any

party has fourteen (14) days after delivery by the court reporter of the transcript of the deposition

session to designate, in writing to the other parties and to the court reporter, what portions of the

transcript and which exhibits the party designates as “Confidential Information.”




                                                  2
            Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 3 of 11



                       C.      During the transcription and following fourteen (14) day period

after a deposition session, the transcript and exhibits must be treated as Confidential Information,

unless the disclosing party consents to less confidential treatment of the information.

                       D.      Each party and the court reporter must attach a copy of any final

and timely written designation notice to the transcript and each copy of the transcript in its

possession, custody or control, and the portions designated in such notice must thereafter be

treated in accordance with this Protective Order. It is the responsibility of counsel for each party

to maintain materials containing Confidential Information in a secure manner and to ensure that

they are appropriately identified so as to allow access to such information only to such persons

and under such terms as is permitted under this Protective Order.

                       E.      If no such designation is made at the deposition or within the

fourteen (14) day period following delivery of the transcript, then the entire deposition will be

considered devoid of Confidential Information.

       4.       Inadvertent Failure to Designate

                A.     The inadvertent failure to designate a documents as “Confidential

Information” will not be a waiver of a claim that the document contains confidential information,

and will not prevent the producing party from designating such information as confidential at a

later date in writing, so long as the designation is done with particularity.

                B.     In the event a producing party makes a late designation of a document as

“Confidential Information,” the document must be treated by the receiving party as confidential

from the time of receipt of the notice of the “Confidential Information” designation.

       5.       Challenges to Designations. A party’s designation of documents as

“Confidential Information” is not binding if the procedures below are followed:




                                                  3
            Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 4 of 11



                A.     A receiving party may challenge a producing party’s designation at any

time. Any receiving party may request in writing that the producing party change the

designation. Within fourteen (14) days after receipt of a written challenge, the producing party

must advise the receiving party whether or not it will change the designation.

                B.     If the parties are unable to reach agreement after the expiration of this

fourteen (14) day period, they shall confer in good faith to resolve the designation dispute. If

they cannot resolve the issue, the receiving party may seek an order to alter the confidential

status of the designated information.

                C.     Until the presiding judge has ruled on a dispute under this paragraph, the

“Confidential Information” designation will remain in full force and effect, and the document

continues to be protected by this Protective Order.

       6.       Disclosure and Use of Confidential Information

                A.     Information designated as “Confidential Information” may only be used

for purposes of preparation, trial, and appeal of this Action.

                B.     Subject to paragraph 9 below, “Confidential Information” may be

disclosed by the receiving party only to the following individuals, provided that such individuals

are informed of the terms of this Protective Order: (a) employees of the receiving party who are

required in good faith to provide assistance in this litigation, including any settlement

discussions, (b) in-house counsel of the receiving party who are responsible for overseeing this

litigation; (c) outside counsel of record for the receiving party; (d) supporting personnel

employed by (b) and (c), such as paralegals, legal secretaries, data entry clerks, legal clerks, and

private photocopying services; (e) experts or consultants; and (f) any persons requested by

counsel to furnish services such as document coding, image scanning, mock trial, jury profiling,




                                                  4
            Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 5 of 11



translation services, court reporting services, demonstrative exhibit preparation, or the creation of

any computer database from documents.

                C.     Counsel is responsible for the adherence by third-party vendors to the

terms and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a

signed Confidentiality Agreement in the form attached as Exhibit A.

                D.     “Confidential Information” may be disclosed to a person who is not

already allowed access to such information under this Protective Order if: (a) the information

was previously received or authored by the person or was authored or received by a director,

officer, employee or agent of the company for which the person is testifying as a designee under

Fed. R. Civ. P. 30(b)(6); (b) the designating party is the person or is a party for whom the person

is a director, officer, employee, consultant or agent; or (c) counsel for the party designating the

material agrees that the material may be disclosed to the person. In the event of disclosure under

this section 6(D) during a deposition or other presentation of testimony, only the reporter, the

person, his or her counsel, the presiding judge, and persons to whom disclosure may be made

and who are bound by this Protective Order, may be present during the disclosure or discussion

of Confidential Information. Disclosure of material pursuant to this section 6(D) does not

constitute a waiver of the confidential status of the material so disclosed.

       7.       Non-Party Information. The existence of this Protective Order must be

disclosed to any person producing documents, tangible things, or testimony in this Action who

may reasonably be expected to desire confidential treatment for such documents, tangible things

or testimony. Any such person may designate documents, tangible things, or testimony

confidential pursuant to this Protective Order.




                                                  5
            Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 6 of 11



       8.       Filing Documents With the Court. Any party may submit Confidential

Information to the court under seal using the procedures set forth by the Office of the Clerk of

the United States District Court for the Southern District of New York, which are available

online at https://nysd.uscourts.gov/programs/records/sealed.

       9.       No Prejudice. Producing or receiving “Confidential Information,” or otherwise

complying with the terms of this Protective Order, will not: (a) operate as an admission by any

party that any particular “Confidential Information” contains or reflects trade secrets or any other

type of confidential or proprietary information; (b) prejudice the rights of a party to object to the

production of information or material that the party does not consider to be within the scope of

discovery; (c) prejudice the rights of a party to seek a determination by the presiding judge that

particular materials be produced; (d) prejudice the rights of a party to apply to the presiding

judge for further protective orders; or (e) prevent the parties from agreeing in writing to alter or

waive the provisions or protections provided for in this Protective Order with respect to any

particular information or material.

       10.      Conclusion of Litigation. Within sixty (60) days after final judgment in this

Action, including the exhaustion of all appeals, or within sixty (60) days after dismissal pursuant

to a settlement agreement, each party or other person subject to the terms of this Protective Order

is under an obligation to destroy or return to the producing party all materials and documents

containing “Confidential Information,” and to certify to the producing party that this destruction

or return has been done. However, outside counsel for any party is entitled to retain all court

papers, trial transcripts, exhibits, and attorney work provided that any such materials are

maintained and protected in accordance with the terms of this Protective Order.




                                                  6
          Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 7 of 11



       11.     Other Proceedings. By entering this Protective Order and limiting the disclosure

of information in this case, the presiding judge does not intend to preclude another court from

finding that information may be relevant and subject to disclosure in another case. Any person

or party subject to this Protective Order who may be subject to a motion to disclose another

party’s information designated “Confidential Information” pursuant to this Protective Order must

promptly notify that party of the motion so that the party may have an opportunity to appear and

be heard on whether that information should be disclosed.

       12.     Remedies. It is ORDERED that this Protective Order will be enforced by the

sanctions set forth in Fed. R. Civ. P. 37(a) and any other sanctions as may be available to the

presiding judge, including the power to hold parties or other violators of this Protective Order in

contempt. All other remedies available to any person injured by a violation of this Protective

Order are fully reserved.

       13.     Relief from Protective Order. Any Party may petition the presiding judge for

good cause shown if the party desires relief from a term or condition of this Protective Order.



               [Remainder of Page Intentionally Blank – Signature Page Follows]




                                                 7
        Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 8 of 11



SO STIPULATED AND AGREED:

Dated: April 1, 2020

 CHALOS & CO, P.C.                        HERBERT SMITH FREEHILLS
                                            NEW YORK LLP

    /s/ Briton P. Sparkman                   /s/ Michael P. Jones
    George M. Chalos                        Peter J. Behmke
    Briton P. Sparkman                      Michael P. Jones
 55 Hamilton Avenue                       450 Lexington Avenue
 Oyster Bay, New York, 11771              New York, New York 10017
 Tel: (516) 714-4300                      Tel: (917) 542-7600
 Fax: (516) 750-9051                      Fax: (917) 543-7601
 Email: gmc@chaloslaw.com                 Email: Peter.Behmke@hsf.com
         bsparkman@chaloslaw.com                  Michael.Jones@hsf.com


 Attorneys for Plaintiff                  Attorneys for Defendant Glencore Ltd.
 KPI BRIDGE OIL, INC.


IT IS SO ORDERED:
        April 6, 2020
 DATED: __________________                ____________________________________
                                          Honorable Edgardo Ramos
                                          United States District Judge




                                      8
Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 9 of 11




                          Exhibit A
         Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 10 of 11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 KPI BRIDGE OIL, INC.,

                                     Plaintiff,       Case No. 19 Civ. 02772 (ER)

 vs.

 GLENCORE LTD.,

                                     Defendant.


                            CONFIDENTIALITY AGREEMENT
                             FOR THIRD-PARTY VENDORS

       I, ______________________, under penalty of perjury, 28 U.S.C. § 1746, state that:

       1.      Information, including documents and things, designated as “Confidential

Information,” as defined in the Stipulation and Protective Order entered in the above-captioned

action (“Protective Order”), is being provided to me pursuant to the terms and restrictions of the

Protective Order.

       2.      I have been given a copy of and have read the Protective Order.

       3.      I am familiar with the terms of the Protective Order and I agree to comply with

and to be bound by its terms.

       4.      I submit to the jurisdiction of the United States District Court for the Southern

District of New York for enforcement of the Protective Order.

       5.      I agree not to use any “Confidential Information” disclosed to me pursuant to the

Protective Order except for purposes of the above captioned litigation and not to disclose any of

this information to persons other than those specifically authorized by the Protective Order,




                                                  1
         Case 1:19-cv-02772-ER Document 22 Filed 04/01/20 Page 11 of 11



without the express written consent of the party who designated the information as confidential

or by order of the presiding judge.



Signed at ____________, _________, this ________, day of ___________, 20___.




                                                2
